Citation Nr: 1546119	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-30 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a heart disorder manifested by chest pain.

2.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a disorder of the cervical spine, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a disorder of the left elbow, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a disorder of the left foot, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a disorder of the left hip, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a disorder of the left knee, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for a disorder of the right shoulder, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for bilateral conjunctivitis.

10.  Entitlement to a compensable evaluation for bilateral hearing loss.

11.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

12.  Entitlement to an initial evaluation in excess of 10 percent for a right hip disability.

13.  Entitlement to an initial evaluation in excess of 10 percent for a left ankle disability.

14.  Entitlement to an evaluation in excess of 30 percent for a right knee disability, status post total knee replacement, to include entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 for convalescence from September 1, 2013.

15.  Entitlement to a compensable evaluation for scars.

16.  Entitlement to the assignment of a temporary total disability rating under 
38 C.F.R. § 4.29 for convalescence prior to March 25, 2010.

17.  Entitlement to special monthly compensation (SMC) at the housebound level from September 14, 2013.

18.  Entitlement to automobile and/or adaptive equipment.

19.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, J.B.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, July 2010, January 2010, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran was afforded a Board hearing, held by the undersigned, in November 2014.  A copy of the hearing transcript (Transcript) is associated with the record.  

In November 2014, the Veteran made a motion to advance his case on the docket on account of severe financial hardship.  This motion is granted, and the Veteran's claim is hereby advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased evaluations for the right hip, left ankle, and right knee; as well as entitlement to SMC, TDIU, and automobile or adaptive equipment; are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final rating decision dated in November 2005, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for chest pain.  The Veteran was notified of the denial by letter dated in November 2005, including his appellate rights, but he did not file a timely appeal or submit new and material evidence within a year.

2.  Evidence received since the November 2005 rating decision, while new, fails to raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for chest pain. 

3.  In a final rating decision dated in April 2010, the RO denied entitlement to service connection for a cervical spine disorder.  The Veteran was notified of the denial by letter dated in April 2010, including his appellate rights, but he did not file a timely appeal or submit new and material evidence within a year.

4.  Evidence received since the April 2010 rating decision, while new, fails to raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a cervical spine disorder. 

5.  The evidence of record fails to demonstrate any current diagnosis for a left elbow disorder.

6.  The evidence of record fails to demonstrate any current diagnosis for a left foot disorder.

7.  The evidence of record fails to demonstrate any current diagnosis for a left hip disorder.

8.  The evidence of record fails to demonstrate that a left knee disorder was incurred in, or is otherwise related to, the Veteran's period of active service or was caused or aggravated by a service-connected disability.

9.  The evidence of record fails to demonstrate that a right shoulder disorder was incurred in, or is otherwise related to, the Veteran's period of active service or was caused or aggravated by a service-connected disability.

10.  The evidence of record fails to demonstrate that sleep apnea was incurred in, or is otherwise related to, the Veteran's period of active service.

11.  The evidence of record fails to demonstrate any current diagnosis for chronic conjunctivitis.

12.  Audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested by, at worst, Level I hearing impairment in the right ear, and Level I hearing impairment left ear.

13.  The Veteran's tinnitus is not manifested by symptoms outside of those contemplated by the rating schedule.

14.  The Veteran's service-connected right knee and left shoulder scars are well-healed without breakdown, and are asymptomatic, linear, non-tender, non-adherent, show no loss of subcutaneous tissue, and do not affect nearby structural function.

15.  Evidence of record does not indicate that the Veteran underwent an additional right knee procedure prior to March 25, 2010, or after September 1, 2012.




CONCLUSIONS OF LAW

1.  The unappealed November 2005 rating decision that denied service connection for chest pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005). 

2.  The evidence received since the November 2005 rating decision is not new and material; the claim for entitlement to service connection for chest pain is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The unappealed April 2010 rating decision that denied service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009). 

4.  The evidence received since the April 2010 rating decision is not new and material; the claim for entitlement to service connection for a cervical spine disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  Criteria for service connection for a left elbow disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).  

6.  Criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).  

7.  Criteria for service connection for a left hip disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).  

8.  Criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).  

9.  Criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).  

10.  Criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

11.  Criteria for service connection for conjunctivitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

12.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.85, 4.86, Diagnostic Code 6100 (2015).

13.  The criteria for an increased rating for tinnitus have not been met.  38 U.S.C.A. §1155  (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).

14.  The criteria for a compensable evaluation for a scars, right knee and left shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.118, Diagnostic Codes 7801-7805 (2015).

15.  The criteria for a temporary total evaluation for a total right knee replacement, pursuant to the provisions of 38 C.F.R. § 4.29  or § 4.30, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.29, 4.30, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to the Veteran's new and material evidence claims, the United States Court of Appeals for Veterans Claims (Court) had held in Kent v. Nicholson, 20 Vet. App. 1   (2006) that in a new and material evidence claim, the VCAA notice must include not only that evidence and information needed to reopen the claim and the elements required for claim substantiation, but also the reason(s) for the prior denial, i.e., which element(s) was not previously substantiated.  In a precedential opinion, the VA Office of the General Counsel  held in VAOPGCPREC 6-2014 that Kent was no longer valid because of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit in Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed.Cir.2007) and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed.Cir. 2009) (Vazquez-Flores II), and because of revisions in 2012 to 38 U.S.C.A. § 5103(a)  by Pub.Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  VAOPGCPREC 6-2014 determined that only claim-specific notice was required, as opposed to case-specific notice.  Thus, there is no current VA requirement to provide notice of the reason(s) for the prior denial. 

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.

As for the duty to assist, post-service medical records have been obtained to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, February 2012, June 2012, September 2012, June 2013, July 2013, and October 2014 VA examinations discussed all applicable medical principles and medical treatment records relating to the issues discussed herein, save for the Veteran's claimed left knee disorder, and the analyses are considered adequate upon which to decide these claims.   

Of note, the examiner at the 2013 VA examination found that the Veteran's bilateral hearing loss caused difficulty hearing people, using the telephone, and watching television.  However, each of these effects was directly related to hearing acuity, and does not suggest anything unique about the Veteran's hearing loss disability.  As such, it is clear that the examiner addressed the functional effects caused by the Veteran's bilateral hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

With regard to the left knee, the Board finds that a VA examination is not necessary to determine whether the claimed disorder is related to his period of honorable service, as the standards of the decision of the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
  
Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran's service treatment records were negative for a diagnosis of any left knee disorder, and the record does not contain competent, medical evidence even suggesting a link between any current left knee disorder and the Veteran's military service.  The Board acknowledges that the Veteran has a current diagnosis degenerative joint disease, left knee, however, such was not shown for a number of years after service, and there has been no competent suggestion that this diagnosis is the result of any in-service injury.  In light of these findings, the requirements of McLendon have not been met for this issue.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran has claimed entitlement to service connection for chest pain and a cervical spine disorder.  While he noted in his Board hearing that "the heart condition is over with," the issue is nonetheless still before the Board for adjudication, as he did not withdraw the claim at that time.  When asked by his representative if any evidence was of record to link a heart disorder to service, the Veteran testified in the negative.  He further testified that, following separation, he did not suffer from chest pain, and that he "had no problems at all."  See Transcript, pp. 72-3.  

Pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO originally denied the Veteran's heart claim in April 2000 because the evidence of record failed to demonstrate a current diagnosis for any cardiac disability manifested by chest pain.  More recently, the Veteran's application to reopen this claim was denied in November 2005, as the RO determined that new evidence had not been submitted sufficient to reopen the claim.  The Veteran's neck claim was originally denied in April 2010 because his service treatment records did not indicate any complaints or treatment for a cervical spine condition.  The Veteran did not appeal these rating decisions, and they became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of additional VA treatment records, VA examination reports, the Veteran's Board hearing transcript, and the Veteran's own statements.  Following a review of the voluminous medical record, a diagnosed heart disorder has not been identified.  A VA outpatient report from April 2004 noted that ischemia was not present, and a report from September 2009 noted subjective  reports of chest pain, but a cardiac examination was normal.  A report from April 2010 indicated that the Veteran did NOT have congestive heart failure [emphasis in original].  The Board also notes that a VA outpatient reports from September 2013 included significant cardiac testing, however, no actual disorder was diagnosed at that time.  In fact, it was noted that the heart was normal.  

As to the cervical spine, the Veteran has undergone extensive treatment for cervical conditions over the past several years.  A C5 corpectomy, as well as a C4-6 discectomy/fusion, was performed in October 2009.  His post-service records contain numerous entries involving neck pain and treatment.  However, such does not cure a prior evidentiary defect.  Namely, new evidence does not establish that the Veteran was diagnosed with a chronic neck disability during his period of active service.  Further, with regard to the Veteran's other theory of causation, there is no evidence of record to show a positive etiological relationship between any currently-diagnosed cervical condition and his military career.

In summation, there is no medical evidence of a diagnosis of a cardiac disorder, and there is no evidence of an in-service cervical spine disorder, nor of a nexus to service for his current neck conditions.  There is simply no evidence of record, to date, to support the Veteran's contentions that is new and material.  While there is a "low threshold" for determining that additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim, it is a threshold, and in this case no new evidence has been presented to establish a diagnosis of  heart disorder, or a relationship to service for a neck disorder, new and material evidence has not been received which addressed any basis for the prior, final decision.  Moreover, no evidence has been received that would trigger VA's duty to assist should the claim be reopened.  Therefore, the claims for entitlement to service connection for chest pain and cervical disc disease are not reopened.

Service Connection

In this case, the Veteran asserts that he has diagnoses of conjunctivitis and sleep apnea which were incurred during his period of active service, or are otherwise related thereto.  Further, he contends that disorders of the left elbow, left foot, left hip, left knee, right shoulder, and cervical spine were either incurred during service (stemming from a basketball injury) or caused and/or aggravated by a currently-service-connected disability.  

The U.S. Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Turning to the Veteran's period of active duty, service treatment records indicate a diagnosis of bilateral conjunctivitis in May 1982.  No other diagnoses were noted, and the Veteran denied eye trouble at the time of his retirement examination in August 1999.  Eyes were also normal on objective examination at that time.  While his service treatment records contain many reports of low back pain, complaints of neck (cervical) pain was not documented.  A left foot injury was documented in March 1985, and bone growth on the left foot was noted in August 1985.  However, service treatment records are silent for a chronic disorder of the left foot, left knee, left elbow, left hip, right shoulder, or cervical spine.  During his retirement examination, the Veteran specifically denied elbow pain and foot trouble.  His examination was negative for any disorder of the upper or lower extremities, feet, and spine.

Left Foot, Left Elbow, Left Hip, Conjunctivitis

Post-service, while the Veteran reported left foot pain on several occasions, there is no diagnosis of record to indicate a current, chronic disorder of the left foot.  During a June 2013 VA/QTC examination, the only foot disorder found was a healed fracture of the right foot.  A VA/QTC examination from June 2012 was also negative for any disorder of the left foot.  Following a review of the voluminous VA outpatient report of record, no diagnosis of a chronic foot disorder was found.  While the Veteran testified that left foot pain began during service as a result of wearing combat boots and continued ever since (see Transcript, p. 18), there is simply no medical evidence of record to support his statements.

As to the left elbow and left hip, there is no current diagnosis of record for any disorder of these areas.  While service treatment reports indicated a history of a left forearm fracture, no elbow condition was reported or diagnosed during service or since.  The Veteran testified that, while playing basketball, he suffered a severe fall resulting in injuries to several areas, to include the left elbow and left hip.  This account was supported by a witness to the hearing.  See Transcript, p. 74.  However, despite those statements, the evidence of record is completely silent for any current diagnosis of either a left elbow or left hip disability.

While acute conjunctivitis was diagnosed on one occasion during the Veteran's period of active duty, there is no indication that this disorder has returned, or that it is chronic in nature.  The Veteran testified that an eye disorder may have started from being out on the range, in a tank battalion, due to the flash of the muzzle when firing at night.  He also testified that conjunctivitis has been chronic ever since, despite evidence of record to the contrary.  See Transcript, p. 4.  While the Board is unaware of any medical literature linking exposure to bright light to an eye infection, such is not necessary in this case as no current diagnosis for of a chronic eye disorder is of record.

The Board finds that service connection is not warranted at this time for these claimed disorders.  First, the evidence of record does not contain a current diagnosis for a disorder of the left foot, left elbow, or left hip, and the record is also silent as to a diagnosis for conjunctivitis.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As such, without a current diagnosis of current disability, the Veteran lacks the evidence necessary to substantiate these claims for service connection. 

Insofar as the Veteran is asserting that he carries current disorders that were incurred during service or related to a service-connected disability, laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is competent to report that he experienced joint pain and an eye infection, but he has not demonstrated the medical competence to make a correlation between a service-connected disability and any other disorder, and there are simply no diagnoses for these claimed disorders.  As such, service and post-service medical records tend to provide evidence against these claims.  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claims of entitlement to service connection for left foot, left elbow, and left hip disorders, as well as conjunctivitis, are denied.

Sleep Apnea, Left Knee, Right Shoulder

To begin, the Board notes that post-service evidence includes diagnoses of sleep apnea, osteoarthritis of the left knee, and degenerative joint disease of the right shoulder.  

Turning to the evidence of record, and as noted above, there is no indication of complaints or treatment for a chronic left knee, or right shoulder during the Veteran's period of active service, to include his retirement examination.  The Board notes that treatment reports from April 1986 note a basketball injury to which the Veteran alluded to during his Board hearing.  It was indicated that the Veteran fell on his back during a basketball game and was hospitalized for one week.  He incurred low back pain following the incident (currently service connected), and also had a recurrent right ankle sprain.  However, disorders of the left foot, left elbow, and left hip were not diagnosed at that time.  Further, sleep apnea was not diagnosed prior to separation from active service.

Post-service treatment reports contain several diagnoses for sleep apnea, to include sleep studies.  Use of a CPAP machine was recommended as well.  See Letters, September and November 2010.  However, none of these reports found a medical link between the Veteran's current diagnosis and his lengthy period of active service.

In conjunction with his claim, he was afforded a VA/QTC examination in June 2013.  The Veteran reported onset 20 years prior.  Following an interview and a review of the Veteran's records, the examiner opined that it was less likely than not that sleep apnea was incurred during the Veteran's military service.  In support of this opinion, it was noted that the Veteran's service treatment records, to include his retirement examination, were negative for a diagnosis of sleep apnea.  Further, neither trouble sleeping, nor clinical features of this disorder, were noted prior to separation.  As such, a pathophysiological relationship to service was not established.

During his Board hearing, the Veteran testified that he snored in service.  A witness, who was the Veteran's roommate when stationed in Germany, also testified to that the Veteran snored.  However, the witness did not observe any other symptoms of apnea.  See Transcript, p. 26.

With regard to a left knee disorder, the Veteran was afforded a VA/QTC examination in May 2005, though no definitive diagnosis was provided.  In subsequent VA/QTC examinations of November 2009 and February 2012, the Veteran was diagnosed with left knee sprain.  Etiological opinions were not provided.  More recently, VA outpatient reports note a diagnosis of degenerative joint disease, left knee.  Again, these reports do not provide an etiological opinion linking any current left knee disorder to the Veteran's period of active service.    

Turning to the right shoulder claim, and as noted above, degenerative joint disease was diagnosed during a recent VA examination in August 2014.  However, functional loss for the right shoulder was not demonstrated on objective examination, and range of motion was normal.  The examiner did not link any current findings to the Veteran's period of active service, or to a service-connected disability.  

As to secondary service connection, there is no evidence of record to show that disorders of the left knee or right shoulder were caused and/or aggravated by any currently-service-connected disability.  The Board has reviewed the Veteran's extensive treatment reports, however, there is no medical opinion of record to demonstrate an etiological link between these two conditions and either the Veteran's period of service, or any other serviced-connected disability.

With regard to the Veteran's statements during the course of his appeal in which he attributed left knee and right shoulder conditions to an in-service injury service, or in the alternate to another disability, in addition to testimony by the Veteran and a friend concerning his in-service snoring, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is certainly competent to recount a history of chronic left knee and right shoulder pain, and he and the witness are competent to report his in-service bouts of snoring.  However, a causal relationship between current, chronic, orthopedic disorders and a decades-old in-service injury is inherently complex in nature, and the Veteran has not demonstrated the requisite medical training or expertise to provide such an etiological link.  Further, his opinion with regard to apnea is specifically contradicted by a thorough VA opinion which found this disorder to be unrelated to service.  

In sum, the most probative evidence is against a finding that the Veteran's sleep apnea is related to, or otherwise the result of, his period of active duty.  Again, the Board also notes that the Veteran's service treatment records are silent as to a diagnosis of apnea or any chronic left knee or right shoulder disorder, and there is no probative medical evidence of record to suggest such a relationship.  Further, there is no indication that his left knee or right shoulder disorders were diagnosed within one year of separation from active service.  Finally, there is no evidence to show that these disorders were caused or aggravated by any service-connected disability.  

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claims, and as such entitlement to service connection for these issues is denied.

Increased Ratings

Here, the Veteran is challenging the currently-assigned evaluations for his service-connected hearing loss, tinnitus, and surgical scars.  By way of history, the Veteran's hearing loss is non-compensably rated, effective September 1999, and he was assigned a 10 percent initial rating for tinnitus in January 2011.  Service connection has been in effect for a left shoulder disability to include surgical scars since September 1999, however, he was assigned a separate rating for scars of the right knee and left shoulder effective June 2012.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.



Hearing Loss 

With respect to the Veteran's service-connected sensorineural hearing loss, which is non-compensably rated, the Rating Schedule provides a table for rating purposes to determine a Roman numeral designation (I through XI) for hearing impairment, established by a State-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (divided by four).  See 38 C.F.R. Part 4; see also 38 C.F.R. § 4.85, Table VI (2015).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The horizontal row represents the ear having the poorer hearing, and the vertical column represents the ear having the better hearing.  See Id.  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less. 38 C.F.R. § 3.385  (2015).

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

A review of the evidence of record reveals that the Veteran was afforded a VA/QTC audiological examination in February 2010.  Following an audiological evaluation, puretone thresholds, in decibels, were as follows (the examiner noted that air conduction was the more reliable study to reflect the Veteran's hearing loss):




HERTZ




1000
2000
3000
4000
RIGHT
30
30
30
35
30
LEFT
25
30
30
35
40

The puretone threshold average was 31 in the right ear, and 34 in the left.  His speech discrimination score was 96 percent in the right ear, and 100 percent in the left.  Under the applicable schedular criteria, the findings above represent Level I hearing impairment in the right ear, and Level I in the left, under Table VI.  The examiner further noted that there was no significant effects on the Veteran's usual occupation as a result of his hearing impairment, as the Veteran was retired.  The effect on his daily living was "he cannot hear clearly."  See Martinak.

The Veteran was next afforded a VA audiological evaluation in January 2011.  Following an audiological evaluation, puretone thresholds, in decibels, were as follows (the examiner noted that bone conduction was the more reliable study to reflect the Veteran's hearing loss):




HERTZ




1000
2000
3000
4000
RIGHT
25
15
30
30
30
LEFT
25
15
30
30
30

The puretone threshold average was 27, bilaterally.  His speech discrimination score was 98 percent, bilaterally.  Under the applicable schedular criteria, the findings above represent Level I hearing impairment in the right ear, and Level I in the left, under Table VI.  The examiner further noted that there was no significant effects on the Veteran's usual occupation as a result of his hearing impairment.  See Martinak.

The Veteran was next afforded a VA audiological examination in July 2013.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
35
40
LEFT
30
40
40
40
50

The puretone threshold average was 38 in the Veteran's right ear, and 43 in the left.  His speech discrimination score was 100 percent, bilaterally.  Under the applicable schedular criteria, the findings above again represent Level I hearing impairment in the right ear, and Level I in the left, under Table VI.  The examiner further noted that the Veteran's hearing loss impaired his ability to hear conversation and work with a telephone or computer.  See Martinak.

When combined on Table VII, the Level I designation in the right ear, coupled with the Level I designation of the left ear, results in a non-compensable rating based on the results of the VA examinations of record.  The mechanical application of the rating criteria, therefore, does not warrant a compensable rating for bilateral hearing loss at this time.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

As shown on the three audiometric tests, the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was not 55 decibels or more, and none of the tests showed a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  As such, Table VIIa is not for application. 

Accordingly, a compensable schedular rating is not warranted, and the Veteran's claim is denied.

Tinnitus

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 6260.  While the Veteran is seeking a higher rating, VA 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.    

Here, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, there is no legal basis upon which to award a higher rating.  

The Board is sympathetic to the Veteran's complaints that his tinnitus is frustrating.  However, it is specifically because of such impairment that the Veteran receives the 10 percent schedular rating.  As such, a schedular rating for tinnitus in excess of 10 percent is denied.

Scars

Here, the Veteran claims entitlement to a compensable evaluation for his service-connected s of the right knee and left shoulder, currently rated pursuant to Diagnostic Code 7805.  

Diagnostic Code 7805 encompasses scars (including linear scars), not otherwise rated under Diagnostic Codes 7800-04, to include any disabling effects not otherwise provided for by Diagnostic Codes 7800-04.  See 38 C.F.R. § 4.118.  The Board notes that scars, in general, are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Amendments to those criteria became effective on October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Inasmuch as the Veteran filed his underlying service-connection following that date, the new criteria are for application in this case.  Indeed, the Board has considered all applicable diagnostic codes, as discussed further herein. 

In November 2009, a VA examiner noted that the Veteran's right knee scar was manifested by pain and skin breakdown, and the Veteran reported only 50 percent use of the right knee on account of the scar.

During a February 2012 VA/QTC examination, it was noted that no scars were painful, unstable, or manifested by a frequent loss of skin covering.  The right knee scars were asymptomatic, linear, measured 27 and 17 cm in length, and resulted in no limitation of function.  The Veteran, however, reported that the scars limited walking and bending, and that he was unable to work.

An additional VA/QTC examination was conducted in September 2012.  At that time, it was noted that three scars were painful, and four were unstable.  A scar on the right upper extremity measured 4 cm by 2 mm and was linear.  Oddly, no scars were noted on the right lower extremity.  The Veteran reported pain, cramping, and tingling associated with his scars.

The next VA/QTC examination was conducted in June 2013 to assess the surgical scars on the Veteran's left shoulder.  No scars were painful or unstable, and the longest and widest of the 5 scars measured 2 cm by 5 mm.  The examiner noted that the Veteran's scars had no impact on his ability to work.

Most recently, the Veteran was afforded a VA examination in August 2014.  Scars on the right knee and left shoulder were well-healed, linear, painless, did not affect joint motion, and there was no keloid formation.  The scars were not painful or unstable.  On the shoulder, the longest scar was 4 cm long and each was 2 mm wide.  On the right knee, scars were 26 cm by 1.5 cm and 15 cm by 1 cm.  There were no pertinent physical findings, complications, conditions, signs, or symptoms associated with any scar, nor was there disfigurement of the head, face, or neck.  None affected the Veteran's ability to work.

Based on a review of the pertinent evidence, to include other medical evidence of record, and the detailed, competent, and comprehensive findings of the most recent VA examiner, the Board finds that a compensable disability rating for scars of the right knee and left shoulder is not warranted in this case.  While one VA examiner was clearly reporting the Veteran's own history of painful and unstable scarring, objective evidence of record has failed to demonstrate that any of the Veteran's scars are symptomatic.

Turning to all potentially-applicable codes, Diagnostic Code 7800 contemplates scars of the head, face, or neck.  See 38 C.F.R. § 4.118.  As the Veteran's scars are located on his right knee and left shoulder, a compensable rating is not warranted under this code. 

Diagnostic Code 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  A deep scar is one associated with underlying soft tissue damage.  As documented repeatedly, there is no evidence that any scar, or all taken in the aggregate, covers an area of at least 6 square inches, or that it is either deep or nonlinear.  Hence, Diagnostic Code 7801 is not for application. 

Diagnostic Code 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  In this case, the Veteran's scars do not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under this code. 

Diagnostic Code 7804 contemplates scars that are unstable or painful.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2.  The August 2014 VA examiner specifically noted that there was no pain or tenderness upon physical examination of any scar.  Further, all examiners, save for one, noted that the Veteran's scars were completely asymptomatic.  As such, a compensable rating is not warranted pursuant to this code. 

As the evidence of record does not demonstrate any disabling effects due to the scars themselves, a compensable rating is not warranted pursuant to Diagnostic Code 7805.   

As described, the criteria for a compensable schedular rating have not been met, and the Veteran's claim is denied. 

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for any disability discussed above, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are more than adequate in this case.  For scars, the schedular rating criteria consider many factors, such as size, depth, tenderness, etc.  Here, the Veteran's scars are linear, stable, non-painful, and otherwise asymptomatic.  Further, with regard to applicable diagnostic codes, the Veteran's scar would need to be significantly larger, deeper, etc. in order to warrant a compensable evaluation.  As to hearing loss, and as noted, the Veteran's disability is determined based on the mechanical application of a rating table, and the Veteran's auditory condition simply does not warrant a compensable evaluation.  The Veteran has not described any side effects from his scar or his hearing loss that would make either case unique or unusual.  Rather, his main complaint is difficulty hearing which is what the schedular rating criteria is directly written to consider.

Finally, with regard to tinnitus, there is no indication that the Veteran has suffered any unusual hardship as a result of this disability which would place him in a position necessitating an extraschedular evaluation.

Moreover, even if the schedular rating criteria did not adequately describe any disability, there is no indication that the Veteran has been hospitalized in conjunction with the issues discussed above.  VA examiners did not even suggest that these service-connected disabilities caused significant interference with employment.  As such, none of the governing norms of an extraschedular rating are shown to be present.  Here, the Veteran's manifestations simply do not exceed the available rating criteria, and a special disability picture is not indicated.  As such, referral for consideration of an extraschedular rating is not warranted for these disabilities.
 
The Board finally notes that the Veteran's claim for TDIU on an extraschedular basis, discussed below, is remanded for further consideration.  





Temporary Total Disability Rating

The Veteran contends that a temporary 100 percent rating under 38 C.F.R. § 4.29,  based on hospitalization or convalescence is warranted prior to March 25, 2010, for a service-connected right knee disability.

A temporary total disability rating will be assigned under 38 C.F.R. § 4.29  when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period exceeding 21 days or hospital observation at VA expense for a service-connected disability for a period exceeding 21 days. 
38 C.F.R. § 4.29 (2015).

Pursuant to 38 C.F.R. § 4.30, a total disability rating is assigned, effective the date of hospital admission and continuing for one, two, or three months from the first day of the month following hospital discharge, when medical evidence shows that: the Veteran underwent surgery necessitating at least one month of convalescence; or there are severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, a body cast, the necessity of home confinement, or the necessity of crutches or a wheel chair; or there is immobilization by cast, though no surgery, of one or more major joints.  The 100 percent evaluation may be extended beyond three months and is followed by the schedular evaluation warranted by the evidence.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30. 

The Court has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury and recovery as the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430   (1998).  The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery. 

In addition, Diagnostic Code 5055 provides for a 100 percent rating for a period of one year following a prosthetic replacement of the knee joint, as is the case here.

The Board notes that the Veteran has been awarded temporary total disability ratings for his right knee disability from March 25, 2010, continuously until September 1, 2013, based on multiple surgical procedures, to include a total right knee replacement.  During his Board hearing, he testified that VA only compensated him at the 100 percent rate for two or three months.  See Transcript, p. 66.  In actuality, his total disability compensation lasted for a period of more than three years.  As such, the Veteran's testimony is clearly in error.

A December 2014 note from the Veteran's VA orthopedic provider indicated that he underwent 10 separate surgical procedures to correct his right knee from 2010 to 2012.  However, there is no evidence that the Veteran underwent an additional right knee procedure prior to March 25, 2010, or after September 1, 2012.  Based on the foregoing, there is no basis on which to grant any additional entitlement to a temporary 100 percent rating under 38 C.F.R. § 4.29, or Diagnostic Code 5055,  based on hospitalization for a service connected disability or a total rating due to replacement of the right knee joint, respectively.

As such, this claim is denied.


ORDER

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a heart disorder manifested by chest pain; the claim is not reopened.

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a disorder of the cervical spine, to include as secondary to a service-connected disability; the claim is not reopened.

Entitlement to service connection for a disorder of the left elbow, to include as secondary to a service-connected disability is denied.

Entitlement to service connection for a disorder of the left foot, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for a disorder of the left hip, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for a disorder of the left knee, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for a disorder of the right shoulder, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for bilateral conjunctivitis is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.

Entitlement to a compensable evaluation for scars is denied.

Entitlement to the assignment of a temporary total disability rating under 
38 C.F.R. § 4.29 for convalescence prior to March 25, 2010, is denied.


REMAND

With regard to the remaining issues on appeal, further development is warranted.

As to an increased rating for the Veteran's right knee, and as noted above, this disability is rated pursuant to Diagnostic Code 5055.  Per that code (knee replacement), a higher rating of 60 percent is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Following the most recent VA examination in August 2014, the examiner noted that there was no objective evidence of painful motion during range of motion testing.  While pain of motion, right knee, was noted with regard to functional loss, it was not indicated whether such pain was severe.  Muscle strength of the right knee was 5/5 on flexion and extension, anterior instability was normal, and medial-lateral instability was normal.  

During the Veteran's Board hearing, however, he testified that his right knee caused extreme pain.  As the Board is unable to reconcile the Veteran's subjective reports with the VA examinations of record, the Board finds that the Veteran should be afforded an additional VA orthopedic examination to determine whether the Veteran's total right knee replacement results in severe painful motion or weakness.

Further, as to the Veteran's claims for increased evaluations for his right hip and left ankle, his Board hearing testimony reflected symptomatology of greater severity than demonstrated on objective examination.  As such, these orthopedic issues are remanded as to assess his present level of symptomatology for each claimed disability.

To that end, the Board notes that the Veteran's claims of entitlement to SMC at the housebound level from September 14, 2013, entitlement to automobile and/or adaptive equipment, and entitlement to TDIU are inextricably-intertwined with the issues addressed above, and as such will also be remanded contemporaneously.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

As to the issue of TDIU, the Board finally notes that  there is a showing that the Veteran's right knee disability, and his disabilities when considered in the aggregate, may have demonstrated so exceptional or unusual a disability picture as to warrant the assignment of TDIU on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2015).  See Letters, December 2011, January 2015.  

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  In cases such as this one, where the Veteran claims unemployability by reason of service-connected disabilities but does not currently meet the schedular criteria under 38 C.F.R. § 4.16(a), the rating board is authorized to refer the case to the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation.  38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of his service-connected right knee, right hip, and left ankle.  The VA examiner should specifically address whether the Veteran's total right knee replacement results in severe painful motion or weakness.  A complete rationale should be provided for any opinion expressed. 

2.  Thereafter, the RO/AMC should readjudicate the increased rating claims, SMC at the housebound level from September 14, 2013, entitlement to automobile and/or adaptive equipment, and entitlement to TDIU claims and determine whether the Veteran's appeal should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  If any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER	
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


